
	
		I
		111th CONGRESS
		2d Session
		H. R. 6536
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Department of Labor’s voluntary
		  protection program and to expand the program to include more small
		  businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Protection Program
			 Act.
		2.Voluntary
			 protection program
			(a)Cooperative
			 agreementsThe Secretary of Labor shall establish a program of
			 entering into cooperative agreements with employers to encourage the
			 establishment of comprehensive safety and health management systems that
			 include—
				(1)requirements for
			 systematic assessment of hazards;
				(2)comprehensive
			 hazard prevention, mitigation, and control programs;
				(3)active and
			 meaningful management and employee participation in the voluntary program
			 described in subsection (b); and
				(4)employee safety
			 and health training.
				(b)Voluntary
			 protection program
				(1)In
			 generalThe Secretary of Labor shall establish and carry out a
			 voluntary protection program (consistent with subsection (a)) to encourage
			 excellence and recognize the achievement of excellence in both the technical
			 and managerial protection of employees from occupational hazards.
				(2)Program
			 requirementsThe voluntary protection program shall include the
			 following:
					(A)ApplicationEmployers
			 who volunteer under the program shall be required to submit an application to
			 the Secretary of Labor demonstrating that the worksite with respect to which
			 the application is made meets such requirements as the Secretary of Labor may
			 require for participation in the program.
					(B)Onsite
			 evaluationsThere shall be onsite evaluations by representatives
			 of the Secretary of Labor to ensure a high level of protection of employees.
			 The onsite visits shall not result in enforcement of citations under the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
					(C)InformationEmployers
			 who are approved by the Secretary of Labor for participation in the program
			 shall assure the Secretary of Labor that information about the safety and
			 health program shall be made readily available to the Secretary of Labor to
			 share with employees.
					(D)ReevaluationsPeriodic
			 reevaluations by the Secretary of Labor of the employers shall be required for
			 continued participation in the program.
					(3)MonitoringTo
			 ensure proper controls and measurement of program performance for the voluntary
			 protection program under this section, the Secretary of Labor shall direct the
			 Assistant Secretary of Labor for Occupational Safety and Health to take the
			 following actions:
					(A)Develop a
			 documentation policy regarding information on follow-up actions taken by the
			 regional offices of the Occupational Safety and Health Administration in
			 response to fatalities and serious injuries at worksites participating in the
			 voluntary protection program.
					(B)Establish internal
			 controls that ensure consistent compliance by the regional offices of the
			 Occupational Safety and Health Administration with the voluntary protection
			 program policies of the Occupational Safety and Health Administration for
			 conducting onsite reviews and monitoring injury and illness rates, to ensure
			 that only qualified worksites participate in the program.
					(C)Establish a system
			 for monitoring the performance of the voluntary protection program by
			 developing specific performance goals and measures for the program.
					(4)ExemptionsA
			 site with respect to which a voluntary protection program has been approved
			 shall, during participation in the program, be exempt from inspections or
			 investigations and certain paperwork requirements to be determined by the
			 Secretary of Labor, except that this paragraph shall not apply to inspections
			 or investigations arising from employee complaints, fatalities, catastrophes,
			 or significant toxic releases.
				(5)No payments
			 requiredThe Secretary of Labor shall not require any form of
			 payment for an employer to qualify or participate in the voluntary protection
			 program.
				(c)TransitionThe
			 Secretary of Labor shall take such steps as may be necessary for the orderly
			 transition from the cooperative agreements and voluntary protection programs
			 carried out by the Occupational Safety and Health Administration as of the day
			 before the date of enactment of this Act, to the cooperative agreements and
			 voluntary protection program authorized under this section. In making such
			 transition, the Secretary shall ensure that—
				(1)the voluntary
			 protection program authorized under this section is based upon and consistent
			 with the voluntary protection programs carried out on the day before the date
			 of enactment of this Act; and
				(2)each employer
			 that, as of the day before the date of enactment of this Act, had an active
			 cooperative agreement under the voluntary protection programs carried out by
			 the Occupational Safety and Health Administration and was in good standing with
			 respect to the duties and responsibilities under such agreement, shall have the
			 option to continue participating in the voluntary protection program authorized
			 under this section.
				3.Expanded access
			 to voluntary protection program for small businessesThe Secretary of Labor shall establish and
			 implement, by regulation, a program to increase participation by small
			 businesses (as the term is defined by the Administrator of the Small Business
			 Administration) in the voluntary protection program established under section 2
			 through outreach and assistance initiatives and the development of program
			 requirements that address the needs of small businesses.
		4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary for fiscal year 2011 and each succeeding fiscal year.
		
